Citation Nr: 0733945	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).

The veteran appeared before a decision review officer (DRO) 
in November 2004 and a transcript of the hearing is of 
record.  The veteran had been scheduled for a travel Board 
hearing in July 2007, but he failed to appear.


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that VCAA notice requirements apply to all five elements of a 
claim, which include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Board has reviewed the record and found no deficiency in 
the duties to notify and assist under the VCAA.  Furthermore, 
in light of this favorable decision, any VCAA violation would 
be harmless.

II.  Factual Background

The veteran served during the Second World War as an airplane 
and engine mechanic, then an airplane crew chief.  His 
service medical records were not available and are believed 
destroyed by fire.

The veteran maintained in flying condition a B-17 bomber, BT-
13, AT-6, AT-11, AT-18, B-34, and P-47.  His duties included 
repairing engines, propellers, and landing gears.

Of record is a citation for outstanding performance of duty 
in the maintenance of aircraft under conditions of exposure 
to weather elements, often at night, and with shortages in 
tools and equipment.  The citation further states that the 
veteran's work allowed the aircraft he maintained to fly 45 
operational missions without being forced to return for any 
mechanical failure.

The veteran's DD214 documents his participation in campaigns 
in Germany, France, Air Offensive Europe, and Central Europe.  
According to his testimony and an affidavit of a superior of 
his same Bombardment Group, he also spent a significant 
amount of time in England.

The veteran testified before a DRO that he would be ready for 
the repair and maintenance work, as the planes were incoming.  
Thus, he was regularly exposed to the noise, he further 
testified, and he was not offered any hearing protection 
devices.  He testified that he sometimes was on the flight 
line for three or four days.

The veteran stated that he has been suffering from bilateral 
tinnitus since 1944.  His ex-wife submitted a statement to 
the effect of his suffering from bouts of ringing in his ears 
several times over the course of the years when they were 
married.  The veteran and his ex-wife were married in 1951.

A buddy of the veteran, Mr. B.M., submitted a letter stating 
that he knew the veteran when a member of the 452d Bomb Group 
in England.  An army lieutenant submitted a statement 
commending the veteran's service from September 1943 to May 
1944, when the veteran took care of the lieutenant's B-17.  
The veteran reportedly worked around the clock, in miserable 
weather, repairing the plane from constant battle damage.  
The lieutenant pointed out the deafening noise of the plane's 
four engines.  He stated that the veteran would be exposed to 
the roar and noise of over 18 of such planes constantly and 
in close proximity.  He assessed that would undoubtedly cause 
hearing maladies.

VA examination tested the veteran's hearing.  The examiner 
noted the veteran's complaint of tinnitus, reporting that it 
had started around 1944, was bilateral, constant, and sounded 
like air escaping.  The examiner opined that the tinnitus was 
not related to service.  

The examiner found the lieutenant's letter not helpful in 
terms of describing "the veteran's symptoms of hearing loss 
or tinnitus."  He stated that the basis for his opinion as 
to the absence of nexus was the veteran's lack of seeking 
treatment for his tinnitus prior to the claim.  The examiner 
further supported his opinion on the grounds of the age of 
the veteran and the veteran's civil occupation for 57 years 
after service, in construction, using noisy equipment without 
the use of hearing protection devices.     



III.  Applicable Laws and Regulations

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service, 
during a period of war.  38 U.S.C.A. § 1110.  The United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, compensation as provided in this 
subchapter.  Id.  

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.

IV.  Analysis

The veteran was born in 1917.  He served his country 
honorably during the Second World War.  He is appealing a 
denial of service connection for tinnitus.

The veteran has asserted that he was exposed to roaring 
bomber noise, without protection, over a period of years for 
days at a time.  A layman is competent to report that he was 
exposed to noise.  Furthermore, the veteran's assertions are 
substantiated by his military record, as evidenced by his 53-
55 and his citation, as well as by statements from service 
buddies.  The Board, thus, finds the veteran both competent 
and credible when it comes to the evidence about his exposure 
to noise for sustained periods of time during service.  

The veteran has also reported that he experienced tinnitus 
during service and since service.  A layman is competent to 
report that he notices tinnitus as such comes to him through 
one of his senses.  Layno v. Brown, 6 Vet. App 465, 470 
(1994).  The record establishes that he has current 
disability.

The VA examiner opined that the absence of the veteran's 
complaints prior to the claim is an indication that the 
veteran's disability did not originate in service.  The 
veteran's wife, however, stated that the veteran had 
complained of tinnitus at least 40 years prior to the filing 
of the claim.  The examiner dismissed the lieutenant, 
"buddy" of the veteran's, letter as not informative about 
the symptoms.  However, the letter is evidence to 
substantiate the veteran's account of his exposure to 
damaging noise and not his current symptoms.

The examiner also cited the veteran's age.  In the report 
breakdown, however, it seems that the examiner was relating 
the age of the veteran to undermine his hearing claim, not so 
much the tinnitus.  The examiner additionally supported his 
opinion about the absence of nexus between service and 
tinnitus with the fact that the veteran was employed in 
construction after service, and for many years was exposed to 
noisy construction equipment, without the use of hearing 
protection devices.  The Board sees no reason to assume that 
the construction noise might have caused the damage and not 
the prior constant exposure to bomber engines' noise.

The Board finds that the evidence supports a finding of a 
nexus between the noise the veteran was exposed to on a 
regular basis in service and the current diagnosis of 
tinnitus.  The evidence about the level, frequency, and 
duration in time of the exposure to noise during service is 
persuasive.  The Board further finds the evidence proffered 
by the veteran about the onset of his tinnitus persuasive.  
IN essence, the Board finds that the report of tinnitus since 
service is credible. 

Whereas the Board recognizes that the veteran was exposed to 
noise in his employment after service and has gone years 
without reporting his tinnitus symptoms, the Board does not 
find such facts dispositive of the nexus issue.  The record 
supports, at least equally, a finding that the veteran's 
tinnitus relates to service.  Under the benefit of the doubt 
rule, the Board must grant the disability claimed.  38 C.F.R. 
§ 3.102.

The Board, therefore, finds the veteran's tinnitus is 
attributable to service.


ORDER

Service connection for tinnitus is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


